


110 HCON 107 IH: Expressing the sense of the Congress that

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 107
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mrs. Maloney of New
			 York (for herself, Mr.
			 Sherman, and Mr. Rothman)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 House Administration and
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  neither the President, the Vice President, nor any Member of Congress, justice
		  or judge of the United States, or political appointee in the executive branch
		  of the Government should belong to a club that discriminates on the basis of
		  sex or race.
	
	
		Whereas Congress respects the right of private
			 association;
		Whereas the right of private association among friends,
			 colleagues, and like-minded individuals is a deeply held American value when it
			 is truly private, but is immorally invoked when it is used as a cover for
			 discrimination;
		Whereas the President, the Vice President, Members of
			 Congress, justices and judges of the United States, and political appointees in
			 the executive branch of the Government, by virtue of their public office, are
			 obligated to adhere to a higher standard of conduct than what is minimally
			 required by law, a standard of conduct that reflects the American value that
			 discrimination is wrong; and
		Whereas Members of Congress and other Government officials
			 have recognized that membership in any club that discriminates is unacceptable
			 for a public official, and have consequently resigned therefrom: Now,
			 therefore, be it
		
	
		1.Short titleThis resolution may be cited as the
			 Fair Play-Equal Access in Membership Resolution.
		2.Sense of the
			 CongressIt is the sense of
			 the Congress that neither the President, the Vice President, nor any Member of
			 Congress, justice or judge of the United States, or political appointee in the
			 executive branch of the Government should belong to a club that discriminates
			 on the basis of sex or race.
		
